DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 11/1/2021 . Claims 1-4, 6, 8-13, 15-24 are pending.
Claim Objections
The following claim(s) are objected to for formality issues.
In claims 13 and 14, “the step after …” lacks antecedent and should therefore read “a step…”.
Appropriate correction(s) are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nagihara ("Multi-outrigger-bow Marine Heat Flow Instrument", published 1990) in view of Payor (US 8773947 B2).

Regarding claim 12, Nagihara discloses: a method of measuring a gradient in a target medium underwater, comprising:
(a) selecting a gradient sensing device (p.8, Background: a probe is selected to be lowered from a ship) including a housing (p.2, p.5: “Mechanical Design”: weights stand containing pressure cases), a power source (p.6: multi-battery power source), an electronics package including a controller (fig.4: CPU, A/D, etc.), and a sensing segment (fig.1: strength member and outrigger bows), comprising:
a first support structure (fig.1, p.6: stainless steel tubing housing thermistors);
a plurality of sensors, located within the first support structure (abs, fig.1, fig.3: thermistor sensors); and
a first electrical interface including at least a first face and a second face, said first face attached to the first support structure and said second face attached to the housing and connected to the plurality of sensors (p.6-7: “3. Electrical Design”, fig.4: various temperature, tilt, and pressure sensors within the support structure connected to one end of electrical interface, the second face being attached to the housing containing CPU and associated circuitry);
at least one module receiver and at least one module electrical interface (p.5: steel pipe housings constitute module receivers, see p.6: Electrical design describing housing of various electrical components in the module receivers; see fig.4 describing interfaces between the various modules and the controller CPU), wherein the module receiver forms a cavity in the housing to receive a module (p.5: steel pipe cavities containing pressure cases constitute a removable or reversible module configuration);
at least one module comprising a second electrical interface (p.6: conductivity heat pulse, acoustic link modules and respective interfaces);
wherein the second electrical interface forms a connection to the at least one module electrical interface (p.4 showing connections between the modules and the interface, e.g., wires); and
wherein at least one of the power source, the controller, and the electronics package is disposed within the module and connected to the second electrical interface (p.6 describes various controller circuitry, electronic packages, and battery power sources disposed within the module and connected via diagram of fig.4);	
wherein the sensing segment and the first face of the electrical interface are attachable to the housing (p.5 last par: a sensing segment is fitted to the weight stand via ac collar; fig.4 shows attachment of multiplexer interface to A/D and CPU);
(b) deploy he gradient sensing device into a body of water and placing the gradient sensing device in proximal to the target medium underwater (p.8: probe is placed proximally to the sea floor for gravity penetration); and
(c) operating the sensing segment to measure the gradient in said target medium (p.8, background, fig.5-a).
Nagihara does not disclose: wherein the module is reversibly received by the receiver; wherein the attachment of the sensing segment an the first face of the electrical interface to the housing is reversible.
However, Payor discloses: wherein the module is reversibly received by the receiver; wherein the attachment of the sensing segment and the first face of the electrical interface to the housing is reversible (fig.1, col.6:50-col.7:25: modular reversible (i.e., threaded) attachments and plug of sensors 10-12 to rod 9 to electronic housing components 2-5, hence, reversible attachments for module receivers, sensing segments, electric connections).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Nagihara by incorporating the modular sensor technique of Payor. Both concern the art of in situ submarine sensing, and the incorporation would have improved the versatility of the device by, according to Payor, allowing for a universal instrument probe to which modular components may be attached to solve the problems of having may devices for many required measurements (col.1:35-60).

Regarding claim 13, Nagihara modified by Payor discloses the device of claim 12, as described above. Nagihara further discloses: a step after step (b) of penetrating the target medium (p.8: the sea floor in penetrated).

Regarding claim 15, Nagihara modified by Payor discloses the device of claim 12, as described above. Nagihara modified by Payor further discloses: wherein said communication system is capable of sending (Nagihara  Abstract, last sentence, p.7 par.1) and receiving (Payor col.7:50-col.8:15, col.5:1-35: remote two-way communication over short distances via a radio link underwater with surface vessel) information through water to a remote communication device.

Regarding claim 16, Nagihara modified by Payor discloses the device of claim 12, as described above. Nagihara further discloses: wherein operating includes remotely changing at least one operational parameter of the gradient sensing device, including at least one of activating individual sensors, deactivating individual sensors, or altering measurement time (p.7: changing data sampling rate remotely via RS-232 cable).

Regarding claim 17, Nagihara modified by Payor discloses the device of claim 16, as described above. Nagihara further discloses: wherein the sensing segment further includes an output mechanism and is operated to stimulate a gradient in the target medium (fig.5-a: heat pulse to stimulate a gradient in the sea floor via heat pulse circuitry (p.7 par.2)).

Claim(s) 1-3, 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagihara ("Multi-outrigger-bow Marine Heat Flow Instrument", published 1990) in view of Vezzini ("Lithium-Ion  Battery  Management", published 2014) in view of Payor (US 8773947 B2).

Regarding claim 1, Nagihara discloses: a modular submersible device for the sensing of physical gradients underwater (fig.1 (p.3), Abs (p.1)), comprising:
a housing (fig.2, p.5: “Mechanical Design”: weights stand containing pressure cases);
a sensing segment (fig.1: strength member and outrigger bows), comprising:
a first support structure (fig.1, p.6: stainless steel tubing housing thermistors);
a plurality of sensors, located within the first support structure (fig.1, Abs: thermistor sensors);
a first electrical interface including at least a first face and a second face, said first face attached to the first support structure and connected to the plurality of sensors and said second face attached to the housing (p.6-7: “3. Electrical Design”, fig.4: various temperature, tilt, and pressure sensors attached to the support structure and connected to one end of electrical interface, the second face being attached to the housing containing CPU and associated circuitry);
a power source (p.6: multi-battery power source); and
an electronics package including a controller (fig.4: CPU, A/D, etc.) and connected to said second face (fig.4: incoming face from multiplexer constitutes a second face);
wherein the power source and electronics package are disposed within the housing and the housing is connected to the sensing segment (p.6, fig.1); wherein said first and second faces establish fewer connections to the housing than the plurality of sensors in the sensing segment (fig.4: multiplexer output constitutes fewer connections than number plurality of sensors)and said two faces connect together to form uninterrupted connections through the electrical interface (fig.4 electrical connectors from sensors to CPU, A/D unit constitutes an continuous uninterrupted connection through the interface);
wherein said plurality of sensors are configured to measure external gradients (Abstract, see also fig.5-a showing temperature gradient output) and to exchange data with the controller (fig.4);
wherein the power source is connected energetically to provide power to the plurality of sensors, the controller, and the electronics package (p.6);
at least one module receiver and at least one module electrical interface (p.5: steel pipe housings constitute module receivers, see p.6: Electrical design describing housing of various electrical components in the module receivers; see fig.4 describing interfaces between the various modules and the controller CPU), wherein the module receiver forms a cavity in the housing to receive a module (p.5: steel pipe cavities containing pressure cases constitute a removable or reversible module configuration);
at least one module comprising a second electrical interface (p.6: conductivity heat pulse, acoustic link modules and respective interfaces);
wherein the second electrical interface forms a connection to the at least one module electrical interface (p.4 showing connections between the modules and the interface, e.g., wires); and
wherein at least one of the power source, the controller, and the electronics package is disposed within the module and connected to the second electrical interface (p.6 describes various controller circuitry, electronic packages, and battery power sources disposed within the module and connected via diagram of fig.4); and
wherein the sensing segment and the first face of the electrical interface are attachable to the housing (p.5 last par: a sensing segment is fitted to the weight stand via ac collar; fig.4 shows attachment of multiplexer interface to A/D and CPU);
Nagihara does not disclose: wherein the power source is controlled by the controller; wherein the module is reversibly received by the receiver; wherein the attachment of the sensing segment and the first face of the electrical interface to the housing is reversible.
Vezzini discloses: wherein the power source is controlled by the controller (p.347-348 gives an overview of various external-controller based battery management schemes).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Nagihara by incorporating the sensor conversion technique of Basheer. Both concern the art of power sources for marine operations (see Vezzini 346 par.2 stating “marine” applications), and the incorporation would have, according to Vezzini, provided various fundamental requirements for lithium ion batteries and additional features such as protection of battery, charge balancing, emergency condition handling (p.347).
Nagihara modified by Vezzini does not disclose: wherein the module is reversibly received by the receiver; wherein the attachment of the sensing segment and the first face of the electrical interface to the housing is reversible.
However, Payor discloses: wherein the module is reversibly received by the receiver; wherein the attachment of the sensing segment and the first face of the electrical interface to the housing is reversible (fig.1, col.6:50-col.7:25: modular reversible (i.e., threaded) attachments and plug of sensors 10-12 to rod 9 to electronic housing components 2-5, hence, reversible attachments for module receivers, sensing segments, electric connections).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Nagihara modified by Vezzini by incorporating the modular sensor technique of Payor. Both concern the art of in situ submarine sensing, and the incorporation would have improved the versatility of the device by, according to Payor, allowing for a universal instrument probe to which modular components may be attached to solve the problems of having may devices for many required measurements (col.1:35-60).

	Regarding claim 2, Nagihara modified by Vezzini modified by Payor discloses the device of claim 1, as described above. Nagihara further discloses: a tilt orientation system, connected to the controller and power source (fig.4, p.7).

Regarding claim 3, Nagihara modified by Vezzini modified by Payor discloses the device of claim 1, as described above. Nagihara further discloses: a communications system, connected to the controller and the power source, wherein the controller is capable of exchanging data with an external location through the communication system (Abstract (last sentence), fig.4, p.7: acoustic link for real-time transmission to ship).

Regarding claim 6, Nagihara modified by Vezzini modified by Payor discloses the device of claim 1, as described above. Nagihara further discloses: wherein said communication system is capable of sending and receiving information through water to a remote communication device (Abstract, last sentence, p.7 par.1).

Regarding claim 8, Nagihara modified by Vezzini modified by Payor discloses the device of claim 1, as described above. Nagihara further discloses: wherein the electronics package is reversibly (Paylor fig.1, col.6:50-col.7:25: modular electronics components detachable from device, applied to Nagihara yielding detachment from housing section) detachable from the housing (p.5: as the electronics package is inserted into steel pipes, the two components may be mechanically disjoined via various techniques, e.g., simple removal, sawing, etc.) and is configured to process sensor data including at least one of temperature, pH, magnetism, ion-specific data, conductivity, and/or vibration (fig.4, p.6: “Electrical design”: control by a processor in order to process acquired data, e.g., convert to digital, write to RAM, convert to output signal for RS-232 output etc., based on sampling rate for storage on RAM, the data including temperature).

Regarding claim 9, Nagihara modified by Vezzini modified by Payor discloses the device of claim 1, as described above. Nagihara further discloses: wherein the sensing segment further comprises an output mechanism that is connected energetically to the power source and operatively connected to the controller (fig.4:Heater, p.6: par.3: heater wire in sensor string).

Claim(s) 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nagihara ("Multi-outrigger-bow Marine Heat Flow Instrument", published 1990) in view of Vezzini ("Lithium-Ion  Battery  Management", published 2014) in view of Payor (US 8773947 B2), as applied in claim 1 above, in view of Basheer (US 10405069 B2).

Regarding claim 4, Nagihara modified by Vezzini modified by Payor discloses the device of claim 1, as described above. Nagihara further discloses: a sensor converter (fig.4: A/D converter), and wherein the sensor converter addresses information relating to the sensors and transmits it between itself and the controller according to a communications protocol (fig.4: A/D converter converts analog signal information and transmits it to the CPU via a digital binary code protocol).
Nagihara modified by Vezzini modified by Payor does not disclose: wherein the sensor converter is located within the first support structure and connected between the first electrical interface and the plurality of sensors.
Basheer discloses: wherein the sensor converter is located within the first support structure and connected between the first electrical interface and the plurality of sensors (fig.3-4, col.4:53-col.5:20 describes a microcontroller converting a sensor parameter into a common signal communicated via a single data pin, hence, locating the sensor converter within each support structure as shown in fig.3).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Nagihara modified by Vezzini modified by Payor by incorporating the sensor conversion technique of Basheer. Both concern the art of in situ submarine gradient sensing (see Basheer col.3:23-43), and the incorporation would have improved the versatility of the device by, according to Basheer, allowing for the measurement of a plurality of distinct sensors at different levels via a common modular bus system (col.3:1-20, col.1:55-63).

Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagihara ("Multi-outrigger-bow Marine Heat Flow Instrument", published 1990) in view of Vezzini ("Lithium-Ion  Battery  Management", published 2014) in view of Payor (US 8773947 B2), as applied in claim 1 above, in view of Hyndman ("Measurement of Marine Geothermal Heat Flow by a Multipenetration Probe with Digital Acoustic Telemetry and In situ Thermal Conductivity", published 1979).

Regarding claim 10, Nagihara modified by Vezzini modified by Paylor discloses the device of claim 1, as described above. Nagihara further discloses: at least one support connection, and a second support structure (fig.1, fig.3, p.6: strength member comprises second support structure connected to the sensor outrigger bow sections via support connection fins), wherein the at least one support connection is connected to the first and second support structures (fig.3, p.6: fins connecting first and second support structures) and the second support structure is connected to the housing (figs.1, 3, p.5: collar joining weight stand housing and strength member).
Nagihara modified by Vezzini does not expressly disclose: wherein the second support structure is segmented, wherein the support structure comprises at least two segments and at least one segment connector, wherein the at last two segments are connected to the segment connector.
	Hyndman discloses: wherein the second support structure is segmented, wherein the support structure comprises at least two segments and at least one segment connector, wherein the at last two segments are connected to the segment connector (p.184 par.1: constructing the strength member out of four sections of drill rod, hence, the strength member being segmented and being joined by a segment connector (e.g., one of the central two drill rods)).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Nagihara modified by Vezzini by incorporating the segmented strength member technique of Hyndman. Both concern the art of in situ submarine probes, and the incorporation would have improved the ease of construction of the device by, according to Hyndman, allowing for the construction of members of various lengths using standardized materials (p.184 par.1).

Regarding claim 11, Nagihara modified by Vezzini modified by Payor modified by Hyndman discloses the device of claim 10, as described above. Nagihara and Payor further discloses: at least one penetration section (Nagihara fig.1: Nose cone), wherein the second support structure comprises an end distal to the housing, and the at least one penetration section reversibly (Payor fig.1:9, 10, col.6:50-col.7:25: modular reversible (i.e., threaded) attachments) attached to the second support structure distal end (Nagihara fig.1).

Claim(s) 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagihara ("Multi-outrigger-bow Marine Heat Flow Instrument", published 1990) in view of Payor (US 8773947 B2), as applied in claim 17 above, in view of Hudson ("High Resolution Geothermal Heat Probe", published 1989).

Regarding claim 18, Nagihara modified by Payor discloses the device of claim 17, as described above. Nagihara and Payor further discloses: wherein the gradient sensing device changes at least one operational parameter (p.7: changing operational parameter such as data sampling rate, heat pulse amperage), including at least one of heat pulse duration, pulse delay or pulse intensity (p.7 par.2: heat pulse intensity).
	However, Nagihara modified by Payor does not expressly disclose: wherein the heat pulse parameters are externally transmitted.
	Hudson discloses: wherein parameters may be addressed, or externally transmitted from an external computer (p.1607: “The User Interface” par.1, par.4: using a computer via a link to set various parameters including setting parameters to default values for variables and parameters).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Nagihara modified by Payor by incorporating the parameter receiving technique of Hudson. Both concern the art of in situ submarine gradient probes, and the incorporation would have allowed the setting of various parameters via a wide variety of addressing systems (p.1607: “The User Interface” par.1).	

Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagihara ("Multi-outrigger-bow Marine Heat Flow Instrument", published 1990) in view of Basheer (US 10405069 B2) in view of OceanTilt ("OceanTilt", published 1/31/2017) in view of Vezzini ("Lithium-Ion  Battery  Management", published 2014) in view of Payor (US 8773947 B2).

Regarding claim 19, Nagihara discloses: a modular submersible device for the sensing of physical gradients underwater (fig.1 (p.3), Abs (p.1)), comprising:
a sensing segment (fig.1: strength member and outrigger bows), comprising:
a first support structure (fig.1, p.6: stainless steel tubing housing thermistors);
a plurality of sensors, located within the first support structure (fig.1, Abs: thermistor sensors);
a first electrical interface, attached to the first support structure (p.6-7: “3. Electrical Design”, fig.4: various temperature, tilt, and pressure sensors within the support structure connected to one end of electrical interface, the second face being attached to the housing containing CPU and associated circuitry);
a sensor converter (fig.4: A/D converter); and
a housing, comprising (fig.2, p.5: “Mechanical Design”: weights stand containing pressure cases):
a power source (p.6: multi-battery power source);
an electronics package including a controller (fig.4: CPU, A/D, etc.), and a tilt orientation system (fig.4, p.7);
wherein the power source, and electronics package are disposed within the housing and the housing is connected to the sensing segment and the electrical interface (p.6-7, fig.1);
wherein said plurality of sensors are configured to measure external gradients (fig.5-a shows plot of gradient data) and to exchange data with the sensor converter (fig.4: A/D converter) and the sensor converter is configured to exchange data with the controller (fig.4: digital data is received by the controller for transmission); and
wherein the power source is connected energetically to provide power to the plurality of sensors, the sensor converter, the controller, and the electronics package (p.6-7);
at least one module receiver and at least one module electrical interface (p.5: steel pipe housings constitute module receivers, see p.6: Electrical design describing housing of various electrical components in the module receivers; see fig.4 describing interfaces between the various modules and the controller CPU), wherein the module receiver forms a cavity in the housing to receive a module (p.5: steel pipe cavities containing pressure cases constitute a removable or reversible module configuration);
at least one module comprising a second electrical interface (p.6: conductivity heat pulse, acoustic link modules and respective interfaces);
wherein the second electrical interface forms a connection to the at least one module electrical interface (p.4 showing connections between the modules and the interface, e.g., wires); and
wherein at least one of the power source, the controller, and the electronics package is disposed within the module and connected to the second electrical interface (p.6 describes various controller circuitry, electronic packages, and battery power sources disposed within the module and connected via diagram of fig.4);	
wherein the sensing segment and the first face of the electrical interface are attachable to the housing (p.5 last par: a sensing segment is fitted to the weight stand via ac collar; fig.4 shows attachment of multiplexer interface to A/D and CPU);
Nagihara does not disclose:
I. wherein the sensor converter is located within the first support structure and connected to the first electrical interface and the plurality of sensors;
II. wherein the tilt orientation system is configured to measure device orientation with resolution of less than 0.5 degrees sensitivity in three dimensions;
III. wherein the power source is controlled by the controller
IV. wherein the module is reversibly received by the receiver; wherein the attachment of the sensing segment an the first face of the electrical interface to the housing is reversible.
Basheer discloses: wherein the sensor converter is located within the first support structure and connected between the first electrical interface and the plurality of sensors (fig.3-4, col.4:53-col.5:20 describes a microcontroller converting a sensor parameter into a common signal communicated via a single data pin, hence, locating the sensor converter within each support structure as shown in fig.3).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Nagihara by incorporating the sensor conversion technique of Basheer. Both concern the art of in situ submarine gradient sensing (see Basheer col.3:23-43), and the incorporation would have improved the versatility of the device by, according to Basheer, allowing for the measurement of a plurality of distinct sensors at different levels via a common modular bus system (col.3:1-20, col.1:55-63).
Nagihara modified by Basheer does not disclose limitation II above. OceanTilt discloses: wherein the tilt orientation system is configured to measure device orientation with resolution of less than 0.5 degrees sensitivity in three dimensions (p.2: dual axis inclinometer with accuracy of 0.05 degrees).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Nagihara modified by Basheer by incorporating the inclinometer of OceanTilt. Both concern the art of in situ submarine data gathering, and the incorporation would have offered various advantages of the OceanTilt system such as ease of software interface (p.2, “Simple to use Windows software”), output compatibility, large operation range, etc..
Nagihara modified by Basheer modified by OceanTilt does not disclose limitation III above. Vezzini discloses: wherein the power source is controlled by the controller (p.347-348 gives an overview of various external-controller based battery management schemes).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Nagihara modified by Basheer modified by OceanTilt by incorporating the battery control technique of Vezzini. Both concern the art of power sources for marine operations (see Vezzini 346), and the incorporation would have, according to Vezzini, provided various fundamental requirements for lithium ion batteries and additional features such as protection of battery, charge balancing, emergency condition handling (p.347).
Nagihara modified by Basheer modified by OceanTilt modified by Vezzini does not disclose limitation IV above. Payor discloses: wherein the module is reversibly received by the receiver; wherein the attachment of the sensing segment and the first face of the electrical interface to the housing is reversible (fig.1, col.6:50-col.7:25: modular reversible (i.e., threaded) attachments and plug of sensors 10-12 to rod 9 to electronic housing components 2-5, hence, reversible attachments for module receivers, sensing segments, electric connections).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Nagihara modified by Basheer modified by OceanTilt modified by Vezzini by incorporating the modular sensor technique of Payor. Both concern the art of in situ submarine sensing, and the incorporation would have improved the versatility of the device by, according to Payor, allowing for a universal instrument probe to which modular components may be attached to solve the problems of having may devices for many required measurements (col.1:35-60).

Regarding claim 20, Nagihara modified by Basheer modified by OceanTilt modified by Vezzini modified by Payor discloses the device of claim 19, as described above. Nagihara and Payor further discloses: a communications system, connected to the controller and the power source, wherein the controller is capable of exchanging data with an external location through the communication system (Abstract (last sentence), fig.4, p.7: acoustic link for real-time transmission to ship; RS-232 reference; Payor col.7:50-col.8:15, col.5:1-35).

Claim(s) 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nagihara ("Multi-outrigger-bow Marine Heat Flow Instrument", published 1990) in view of Basheer (US 10405069 B2) in view of OceanTilt ("OceanTilt", published 1/31/2017) in view of Vezzini ("Lithium-Ion  Battery  Management", published 2014) in view of Payor (US 8773947 B2), as applied in claim 19 above, in view of Hyndman ("Measurement of Marine Geothermal Heat Flow by a Multipenetration Probe with Digital Acoustic Telemetry and Insitu Thermal Conductivity", published 1979).

Regarding claim 21, Nagihara modified by Basheer modified by OceanTilt modified by Vezzini modified by Payor discloses the device of claim 19, as described above. Nagihara further discloses: at least one support connection, a segmented second support structure (fig.1, fig.3, p.6: strength member comprises second support structure connected to the sensor outrigger bow sections via support connection fins), wherein the at least one support connection is connected to the first and second support structures (fig.3, p.6: fins connecting first and second support structures) and the second support structure is connected to the housing (figs.1, 3, p.5: collar joining weight stand housing and strength member).
Nagihara modified by Basheer modified by OceanTilt modified by Vezzini modified by Payor does not expressly disclose: wherein the second support structure is segmented, wherein the support structure comprises at least two segments and at least one segment connector, wherein the at last two segments are connected to the segment connector.
	Hyndman discloses: wherein the second support structure is segmented, wherein the support structure comprises at least two segments and at least one segment connector, wherein the at last two segments are connected to the segment connector (p.184 par.1: constructing the strength member out of four sections of drill rod, hence, the strength member being segmented and being joined by a segment connector (e.g., one of the central two drill rods)).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Nagihara modified by Basheer modified by OceanTilt modified by Vezzini modified by Payor by incorporating the segmented strength member technique of Hyndman. Both concern the art of in situ submarine probes, and the incorporation would have improved the ease of construction of the device by, according to Hyndman, allowing for the construction of members of various lengths using standardized materials (p.184 par.1).

Regarding claim 22, Nagihara modified by Basheer modified by OceanTilt modified by Vezzini modified by Hyndman modified by Payor discloses the device of claim 21, as described above. Nagihara further discloses: at least one penetration sections (fig.1: Nose cone), wherein the second support structure comprises an end distal to the housing, and the at least one penetration section reversibly (Payor fig.1:9, 10, col.6:50-col.7:25: modular reversible (i.e., threaded) attachments) attached to the second support structure distal end (fig.1).

Claim(s) 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nagihara ("Multi-outrigger-bow Marine Heat Flow Instrument", published 1990) in view of Payor (US 8773947 B2), as applied in claim 12 above, in view of Henry (US 20030145646 A1).

Regarding claim 23, Nagihara modified by Payor discloses the device of claim 12, as described above. Nagihara further discloses: wherein the gradient sensing device is selected having at least two modules , wherein the power source is disposed within one module and the electronics package is disposed within another of the at least two modules (p.6: “3. Electrical Design” discloses multiple modules enclosed in pressure cases each with their own battery, hence, the electronic package disposed in at least one module and the power source disposed in at least another).
Nagihara modified by Payor does not disclose: removing the power source when it is depleted and inserting another power source to replace the depleted power source.
Henry discloses: removing the power source when it is depleted and inserting another power source to replace the depleted power source (0047: replaceable batteries for powering sensors).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Nagihara modified by Payor by incorporating the modular battery technique of Henry. Both concern the art of in situ submarine sensing, and the incorporation would have improved the versatility of the device by, according to Henry, allowing the use of standard batteries and allowing access to batteries when they are expended (0047).

Claim(s) 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nagihara ("Multi-outrigger-bow Marine Heat Flow Instrument", published 1990) in view of Payor (US 8773947 B2), as applied in claim 12 above, in view of Basheer (US 10405069 B2).

Regarding claim 24, Nagihara modified by Payor discloses the device of claim 12, as described above. Nagihara further discloses: wherein the electronics package is reversibly (Paylor fig.1, col.6:50-col.7:25: modular electronics components detachable from device, applied to Nagihara yielding detachment from housing section) detachable from the housing (p.5: as the electronics package is inserted into steel pipes, the two components may be mechanically disjoined via various techniques, e.g., simple removal, sawing, etc.) and is configured to process sensor data including one of temperature, pH, magnetism, ion-specific data, conductivity and/or vibration (fig.4, p.6: “Electrical design”: control by a processor in order to process acquired data, e.g., convert to digital, write to RAM, convert to output signal for RS-232 output etc., based on sampling rate for storage on RAM, the data including temperature) and further including removing that electronics package (Payor col.6:50-col.7:25: detachable electronics module).
Nagihara modified by Payor does not disclose: removing that electronics package and replacing it with another electronics package that is configured to process sensor data that is a different one of temperature, pH, magnetism, ion-specific data, conductivity and/or vibration.
Basheer discloses: removing that electronics package and replacing it with another electronics package that is configured to process sensor data that is a different one of temperature, pH, magnetism, ion-specific data, conductivity and/or vibration (cool.3:15-55: modular sensor system for measuring temperature, pH, electrical conductivity, hence, interchangeable).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Nagihara modified by Payor by incorporating the modular sensor technique of Basheer. Both concern the art of in situ submarine sensing, and the incorporation would have improved the versatility of the device by, according to Basheer, allowing for the measurement of a plurality of distinct sensors at different levels via a common modular bus system (col.3:1-20, col.1:55-63), allow measuring of a variety of parameters (col.1:55-65).

Response to Arguments
Applicant’s arguments have been fully considered. In the remarks, the following arguments were made:
I. Regarding claim 12, the art of record does not disclose the newly amended claim.
	Examiner respectfully disagrees, as Payor discloses the recited amendments, as described above.
	II. Regarding claim 23, the art of record does not disclose the newly amended claim
	Applicant’s arguments are moot in view of newly applied art.
	III. Regarding claim 1, Vezzini does not disclose application to underwater sensing systems.
	Examiner submits that both references are directed to the same problem, that of utilizing battery technology, and that it would have been obvious to allow control of power source, e.g., battery, by a controller so as to provide the various advantages (lifespan, heat, etc.) summarized by Vezzini.
IV. Furthermore, the art or record does not disclose the newly amended limitations.
Examiner respectfully disagrees, as Payor discloses these limitations as described above.
V. Regarding claim 5, 8, Bergman is inapplicable as it draws from different art and lacks motivation.
Applicant’s arguments are moot in view of newly applied art.
VI. Claim 7, now part of claim 1, is not obvious in view of Payor, as Payor does not describe a sensing segment and a first face of an electrical interface which are reversibly attachable to a housing.
Examiner respectfully disagrees, as Payor discloses the use of common reversible attachments for electrical and physical components. Drawing from the same art of in situ sediment sensing, it would have been obvious to combine to provide modularity and universality under one common design.
VII. Regarding claim 19-20, the art of record does not disclose the newly added limitations.
Examiner respectfully disagrees for the reasons described in the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (US 20170131432 A1) discloses the use of a long-term independent monitoring and communication system for monitoring sea floor gradients. .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143